DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 11-13, 16, 17, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 10, 11, 13-16, and 19 of U.S. Patent No. 10,372,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application overlap in scope with the limitation of the ‘381 and would be anticipated by the ‘381.
The limitations of independent claim 1 of the ‘381 patent are mapped below to their corresponding limitations of the present application. 


Present Application
US 10,372,381
1. A method for execution by one or more processing modules of one or more computing devices of a dispersed storage network (DSN), the method comprises: generating a proposal message that includes a persistent value for a source name associated with a data object to be updated, and a first proposal attempt identifier, wherein the first proposal attempt identifier can be incremented based on a proposal attempt;
A computing device comprising: an interface configured to interface and communicate with a dispersed or distributed storage network (DSN); memory that stores operational instructions; a processing module operably coupled to the interface and to the memory, wherein the processing module, when operable within the computing device based on the operational instructions, is configured to: receive, from a requesting computing device and via the DSN, a request to store a data object within a plurality of distributed storage (DS) units; generate a proposal message that includes a source name associated with the data object, a first value for the source name, and a proposal attempt identifier; 
transmitting the proposal message to a plurality of distributed storage units (SUs) of the DSN; 
transmit the proposal message to the plurality of DS units;
receiving, in response to the proposal message, a proposal message acceptance response from at least one of the plurality of DS units;
 receive, in response to the proposal message, a threshold number of proposal message responses from the plurality of DS units, wherein a proposal message response of the threshold number of proposal message responses is received from a DS unit of the plurality of DS units and corresponds to a second value for the source name that is most recently accepted by the DS unit and further indicates whether the DS unit of the plurality of DS units has received any other proposal message; 
and in response to a determination that the at least one of the plurality of DS units has had no other request for the source name, retaining the persistent value for the source name.
when the proposal message response of the threshold number of proposal message responses that is received from the DS unit of the plurality of DS units indicates that no other proposal messages has been received by the DS unit of the plurality of DS units, employ the first value for the source name included within the proposal message as a persistent value for the source name and notify the requesting computing device of the persistent value for the source name; 

and when the proposal message response of the threshold number of proposal message responses that is received from the DS unit of the plurality of DS units indicates that at least one other proposal message has been received by the DS unit of the plurality of DS units, employ a third value for the source name based on the threshold number of proposal message responses from the plurality of DS units as the persistent value for the source name and notify the requesting computing device of the persistent value for the source name.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,204,723 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application overlap in scope with the limitation of the ‘723 and would be anticipated by the ‘723.
The limitations of independent claim 1 of the ‘723 patent are mapped below to their corresponding limitations of the present application. 
Present Application
US 11,204,723
1. A method for execution by one or more processing modules of one or more computing devices of a dispersed storage network (DSN), the method comprises: generating a proposal message that includes a persistent value for a source name associated with a data object to be updated, and a first proposal attempt identifier, wherein the first proposal attempt identifier can be incremented based on a proposal attempt;
1. A method for execution by one or more processing modules of one or more computing devices of a dispersed storage network (DSN), the method comprises: determining to update a data object stored in the DSN, wherein the data object is segmented into a plurality of data segments, wherein a set of encoded data slices (EDS) is generated from a data segment based on an error encoding dispersal function; determining a source name associated with the data object to be updated; determining a persistent value for the source name; generating a proposal message that includes the persistent value and a first proposal attempt identifier, wherein the first proposal attempt identifier can be incremented based on a proposal attempt; 
transmitting the proposal message to a plurality of distributed storage units (SUs) of the DSN; 
transmitting the proposal message to a plurality of distributed storage units (SUs) of the DSN;
receiving, in response to the proposal message, a proposal message acceptance response from at least one of the plurality of DS units;
 receiving, in response to the proposal message, a proposal message acceptance response from at least one of the plurality of DS units;
and in response to a determination that the at least one of the plurality of DS units has had no other request for the source name, retaining the persistent value for the source name.
determining whether the proposal message acceptance response indicates that the at least one of the plurality of DS units has had no other request for the source name; and in response to a determination that the at least one of the plurality of DS units has had no other request for the source name, retaining the persistent value for the source name.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/Primary Examiner, Art Unit 2132